Exhibit 10.54



FORM OF
RESTRICTED STOCK AWARD AGREEMENT


MATADOR RESOURCES COMPANY
AMENDED AND RESTATED
2012 LONG-TERM INCENTIVE PLAN




1.Grant of Award. Pursuant to the Matador Resources Company Amended and Restated
2012 Long-Term Incentive Plan (the “Plan”) for Employees, Contractors, and
Outside Directors of Matador Resources Company, a Texas corporation (the
“Company”), the Company grants to


[_________________________]
(the “Participant”)


an Award of Restricted Stock in accordance with Section 6.5 of the Plan. The
number of shares of Common Stock awarded under this Restricted Stock Award
Agreement (the “Agreement”) is [____________] shares (the “Awarded Shares”). The
“Date of Grant” of this Award is [_____________________].


2.Subject to Plan; Definitions. This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement. To the extent
the terms of the Plan are inconsistent with the provisions of the Agreement,
this Agreement shall control. This Agreement is subject to any rules promulgated
pursuant to the Plan by the Board or the Committee and communicated to the
Participant in writing. Unless defined herein, the capitalized terms used herein
that are defined in the Plan shall have the same meanings assigned to them in
the Plan. For purposes of this Agreement, unless the context requires otherwise,
the following terms shall have the meanings indicated:


a.    “Good Reason” shall mean (i) the assignment to the Participant of duties
materially inconsistent with his or her position, or a material diminution in
the Participant’s then current authority, duties or responsibilities; or (ii) a
diminution of the Participant’s then current base salary or other action or
inaction that constitutes a material breach of his or her employment agreement,
if any. Within thirty (30) days from the date the Participant knows of the
actions constituting Good Reason as defined herein, the Participant shall give
the Company written notice thereof, and provide the Company with a reasonable
period of time, in no event exceeding thirty (30) days, after receipt of such
notice to remedy the alleged actions constituting Good Reason; provided,
however, that the Company shall not be entitled to notice of, and the
opportunity to remedy, the recurrence of any alleged actions (or substantially
similar actions) constituting Good Reason in the event that the Participant has
previously provided notice of such prior alleged actions (or substantially
similar actions) to the Company and provided the Company an opportunity to cure
such prior actions (or substantially similar actions). In the event the Company
does not cure the alleged actions, if the Participant does not terminate his or
her employment within sixty (60) days following the last day of the Company’s
cure period, the Participant shall not be entitled to terminate his or her
employment for Good Reason based upon the occurrence of such actions; provided,
however, that any recurrence of such actions (or substantially similar actions)
may constitute Good Reason. Any corrective measures undertaken by the Company
are solely within its discretion and do not concede or indicate agreement that
the actions described in the Participant’s written notice constitute Good Reason
as defined herein.




--------------------------------------------------------------------------------



b.    “Just Cause” shall mean (i) the Participant’s continued and material
failure to perform the duties of his or her employment consistent with the
Participant’s position, except as a result of Partial Disability or Total and
Permanent Disability; (ii) the Participant’s failure to perform his or her
material obligations under his or her employment agreement, if any, except as a
result of Partial Disability or Total and Permanent Disability, or a material
breach by the Participant of the Company’s written policies concerning
discrimination, harassment or securities trading; (iii) the Participant’s
refusal or failure to follow lawful directives of the Board or his or her
supervisor, except as a result of Partial Disability or Total and Permanent
Disability; (iv) the Participant’s commission of an act of fraud, theft, or
embezzlement; (v) the Participant’s indictment for or conviction of a felony or
other crime involving moral turpitude; or (vi) the Participant’s intentional
breach of fiduciary duty; provided, however, that the Participant shall have
thirty (30) days after written notice from the Board (or the Committee) to
remedy any actions alleged under subsections (i), (ii) or (iii) in the manner
reasonably specified by the Board (or the Committee).
c.    “Partial Disability” shall mean the Participant’s inability because of any
physical or emotional illness lasting no more than ninety (90) days to perform
the employment duties assigned to him or her for more than twenty (20) hours per
week (and including any period of short term total absence due to illness or
injury, including recovery from surgery, but in no event lasting more than the
ninety (90) day period).
3.Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall vest as follows:


The total Awarded Shares shall vest on the [________] anniversary of the Date of
Grant, provided the Participant is employed by (or if the Participant is a
Contractor or an Outside Director, is providing services to) the Company or a
Subsidiary on that date.


Notwithstanding the foregoing, if within twelve (12) months following a Change
in Control, the Participant incurs a Termination of Service by the Company
without Just Cause or by the Participant for Good Reason, then effective
immediately prior to such Termination of Service, all Awarded Shares not
previously vested shall thereupon immediately become fully vested.
4.Forfeiture of Awarded Shares. Awarded Shares that are not vested in accordance
with Section 3 shall be forfeited upon the Participant’s Termination of Service.
Upon forfeiture, all of the Participant’s rights with respect to the forfeited
Awarded Shares shall cease and terminate, without any further obligations on the
part of the Company.


5.Restrictions on Awarded Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares. Except for these
limitations, the Committee may in its sole discretion, remove any or all of the
restrictions on such Awarded Shares whenever it may determine that, by reason of
changes in applicable laws or changes in circumstances after the date of this
Agreement, such action is appropriate.


6.Legend. The following legend shall be placed on all certificates issued
representing Awarded Shares:

- 2 -

--------------------------------------------------------------------------------





On the face of the certificate:


“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”


On the reverse:


“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Matador Resources Company
Amended and Restated 2012 Long-Term Incentive Plan, a copy of which is on file
at the principal office of the Company in Dallas, Texas and that certain
Restricted Stock Award Agreement dated as of [__________________], by and
between the Company and the recordholder named on the face of this certificate.
No transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement.
By acceptance of this certificate, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.”


The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:


“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”


All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.


7.Delivery of Certificates; Registration of Shares. The Company shall deliver
certificates for the Awarded Shares to the Participant or shall register the
Awarded Shares in the Participant’s name, free of restriction under this
Agreement, promptly after, and only after, the Restriction Period has expired
without forfeiture pursuant to Section 4. In connection with any issuance of a
certificate for Restricted Stock, the Participant shall endorse such certificate
in blank or execute a stock power in a form satisfactory to the Company in blank
and deliver such certificate and executed stock power to the Company.



- 3 -

--------------------------------------------------------------------------------



8.Rights of a Shareholder. Except as provided in Section 4 and Section 5 above,
the Participant shall have, with respect to his Awarded Shares, all of the
rights of a shareholder of the Company, including the right to vote the shares,
and the right to receive any dividends thereon.


9.Voting. The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.


10.Adjustment to Number of Awarded Shares. The number of Awarded Shares shall be
subject to adjustment in accordance with Articles 11-13 of the Plan.


11.Restrictive Covenants.
a.Confidential Information and Non-Disclosure. During the course of the
Participant’s employment with the Company, the Participant will receive, certain
confidential information and trade secrets, which includes but is not limited to
production data, drilling schedules, financial results before they are disclosed
publicly, technical data, customer and vendor lists, management methods,
operating techniques, prospective acquisitions, employee lists, training manuals
and procedures, personnel evaluation procedures, financial reports and/or other
confidential information and knowledge concerning the business of the Company
and its affiliates (hereinafter collectively referred to as "Confidential
Information") which the Company desires to protect. The Participant understands
and agrees that the Confidential Information is confidential and the Participant
agrees not to disclose or reveal the Confidential Information to anyone outside
the Company. Additionally, the Participant may receive Confidential Information
and work on some projects that are not widely known throughout the Company, and
the Participant agrees to not disclose or reveal such Confidential Information
or details about the projects to any other person (including other employees of
the Company). The Participant further agrees not to use or disclose the
Confidential Information in order to compete with the Company at any time during
or after the Participant’s employment with the Company.
b.Non-Solicitation. The Participant understands and acknowledges that the
Company expends significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Company. During the Restricted Period, the Participant agrees on his
or her own behalf and on behalf of his or her affiliates that, without the prior
written consent of the Board, the Chairman of the Board or the Chief Executive
Officer, they shall not, directly or indirectly, (i) solicit for employment or a
contracting relationship, or employ or retain any person who is or has been,
within six months prior to such time, employed by or engaged as an individual
independent contractor to the Company or its affiliates or (ii) induce or
attempt to induce any such person to leave his or her employment or independent
contractor relationship with the Company or its affiliates. The Company agrees
that the foregoing restriction is not intended to apply generally to companies
providing services to the Company, such as rig and oilfield services providers,
or lenders.
c.“Restricted Period” means the period of time from the Date of Grant through
(i) the date that is six (6) months after the Participant’s Termination of
Service, if the Participant terminates his or her employment for Good Reason or
if the Participant’s employment terminates due to Total and Permanent
Disability, or (ii) the date that is twelve (12) months after the Participant’s
Termination

- 4 -

--------------------------------------------------------------------------------



of Service, if the Participant’s employment terminates for any reason other than
Good Reason or Total and Permanent Disability.
12.Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


13.Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he or she will not acquire any Awarded
Shares, and that the Company will not be obligated to issue any Awarded Shares
to the Participant hereunder, if the issuance of such shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Company shall be final, binding, and conclusive. The rights and
obligations of the Company and the rights and obligations of the Participant are
subject to all applicable laws, rules, and regulations.


14.Investment Representation. Unless the Awarded Shares are issued in a
transaction registered under applicable federal and state securities laws, by
his or her execution hereof, the Participant represents and warrants to the
Company that all Common Stock which may be purchased and or received hereunder
will be acquired by the Participant for investment purposes for his or her own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him or
her in a transaction registered under the applicable federal and state
securities laws, all certificates issued with respect to the Common Stock shall
bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.


15.Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.


16.Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas (excluding any conflict of
laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).


17.No Right to Continue Service or Employment. Nothing herein shall be construed
to confer upon the Participant the right to continue in the employ or to provide
services to the Company or any Subsidiary, whether as an Employee or as a
Contractor or as an Outside Director, or interfere with or restrict in any way
the right of the Company or any Subsidiary to discharge the Participant as an
Employee, Contractor, or Outside Director at any time. Nothing herein shall be
construed to modify the terms of any employment agreement or independent
contractor agreement.


18.Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and

- 5 -

--------------------------------------------------------------------------------



this Agreement shall be construed in all respects as if the invalid, illegal, or
unenforceable term, provision, or agreement had never been contained herein.


19.Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that are set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.


20.Entire Agreement. This Agreement together with the Plan supersede any and all
other prior understandings and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
All prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.


21.Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.


22.Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.


23.Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement.


24.Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.


25.Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


a.    Notice to the Company shall be addressed and delivered as follows:


Matador Resources Company
5400 LBJ Fwy, Suite 1500
Dallas, TX 75240
Attn: General Counsel

- 6 -

--------------------------------------------------------------------------------



Facsimile: (972) 371-5201


b.    Notice to the Participant shall be addressed and delivered as set forth on
the signature page.


26.Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 26, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award.
Such payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) the actual delivery by the Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior thereto, which shares so delivered have an aggregate Fair
Market Value that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding payment; (iii) the Company’s
withholding of a number of shares to be delivered upon the vesting of this
Award, which shares so withheld have an aggregate Fair Market Value that equals
(but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii) or any other method consented to by the
Company in writing. The Company may, in its sole discretion, withhold any such
taxes from any other cash remuneration otherwise paid by the Company to the
Participant.




* * * * * * * * * *


[Remainder of Page Intentionally Left Blank.
Signature Page Follows]





- 7 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.


COMPANY:
 
 
 
 
 
MATADOR RESOURCES COMPANY
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 





PARTICIPANT:
 
 
 
 
 
 
Signature
 
 
 
 
 
Name:
 
 
 
Address:
 
 
 








Signature Page to Restricted Stock Award Agreement